 



Exhibit 10.5
Amendment No. 1 to Employment Agreement
          THIS AMENDMENT is made on April 9, 2007 by and between DOLLAR
FINANCIAL GROUP, INC. (the “Company”), DOLLAR FINANCIAL CORP. formerly known as
DFG HOLDINGS, INC. (“DFC” and, together with the Company, the “Employer”) and
DONALD F. GAYHARDT (“Executive”).
     WHEREAS, the Employer and the Executive are parties to an Employment
Agreement dated as of December 19, 2003 (the “Agreement”); and
     WHEREAS, the Employer and Executive desire to amend the Agreement to
provide for the payment of severance in the event Executive resigns without Good
Reason after December 19, 2007, and to provide that no such severance benefit,
nor any other payments provided under the Agreement, will be paid before the
earliest date permitted under Section 409A of the Internal Revenue Code and its
related regulations.
     NOW, THEREFORE, in consideration of these premises and intending to be
legally bound hereby, the Agreement is amended as follows, effective as of the
date first above written:

  1.   Paragraph 3(i) is hereby added to the Agreement to read as follows:      
  “If Executive terminates his employment without Good Reason on or after
December 20, 2007, and provides Employer written notice 30 days prior to the
effective date of such termination, Executive shall be paid an amount equal to
his Base Salary, with such amount payable in equal installments for a period of
twelve (12) months and in accordance with the past payroll practices of the
Employer following the effective date of his termination, subject to the Code
Section 409A provisions in paragraph 18. In addition, for a period of twelve
(12) months immediately following such date of termination, Employer shall also
(i) continue to contribute to the cost of Executive’s health insurance coverage
by contributing an amount equal to the amount contributed by the Employer
towards the Executive’s health insurance premium prior to his date of
termination towards Executive’s COBRA premium during such twelve (12) month
period, but only to the extent that Executive applies for and otherwise remains
eligible for health care continuation coverage under COBRA during such twelve
(12) month period and (ii) continue to pay to the Executive an amount equal to
the automobile allowance provided to Executive by Employer prior to his date of
termination. Executive shall not be required to seek alternative employment
following the payment to

 



--------------------------------------------------------------------------------



 



      him of any such Base Salary pursuant to this paragraph 3(i) and any
compensation earned by Executive in any such alternate employment will not
mitigate Employer’s obligations to Executive hereunder.”

  2.   Paragraph 18 of the Agreement is revised by adding the following to the
end thereto:         “Notwithstanding anything in this Agreement to the
contrary, in no event shall Employer be obligated to commence payment or
distribution to Executive of any amount that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), earlier than the earliest permissible date under
Section 409A of the Code that such amount could be paid without additional taxes
or interest being imposed under Section 409A of the Code; provided, however,
that in the event that any amounts that would otherwise have been payable but
for the operation of this sentence are delayed, the Employer shall pay the
deferred portion of all such amounts in a single lump sum as soon as
administratively feasible once payment is permissible hereunder. Employer and
Executive agree that they will execute any and all amendments to this Agreement
as may be necessary to ensure compliance with the distribution provisions of
Section 409A of the Code.”     3.   The Agreement, as amended by the foregoing
changes, is hereby ratified and confirmed in all respects.     4.   This
Amendment may be executed, including execution by facsimile signature, in one or
more counterparts, each of which will be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

[Signature page follows]

-2-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, each of the
Company and DFC has caused this Amendment to be executed by its duly authorized
officer, and Executive has executed this Amendment, in each case on the date
first written above.

            Dollar Financial Group, INC.
      By:   /s/ Jeffrey A. Weiss         Name & Title: Jeffrey A. Weiss,
Chairman of the Board and Chief Executive Officer                Dollar
Financial Corp.
      By:   /s/ Jeffrey A. Weiss         Name & Title: Jeffrey A. Weiss,
Chairman of the Board and Chief Executive Officer                Donald F.
Gayhardt
      /s/ Donald F. Gayhardt                  

-3-